Citation Nr: 1800929	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The appellant claims that her deceased spouse had recognized military service in the United States Armed Forces during World War II.  The appellant's spouse died in January 1981, and she seeks benefits as the decedent's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines.     

The appellant previously filed for and was denied nonservice-connected death pension benefits.  The claim was denied by Board decision dated January 2011, which became final.  See 38 C.F.R. § 20.1100.  

Generally, if a decision is not appealed, the claim will not thereafter be reopened and allowed, except as provided by 38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new and material evidence requirement).  The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claim for service-connected benefits.  The Board finds that the claim herein is accurately characterized.  

In a September 2014 decision, the Board again denied nonservice-connected death pension benefits.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated the Board's September 2014 decision and remanded the appeal to the Board for readjudication consistent with the Memorandum Decision.  The Memorandum Decision cited Tagupa v. McDonald, 27 Vet. App. 95 (2014), in finding that VA had a duty to specifically seek verification of the Veteran's service from the service department.  In December 2016, the Board remanded this matter for further development in accordance with the Memorandum Decision.  The Board's remand instructed that the RO request verification of the Veteran's service directly from the Department of the Army (as separate from the National Personnel Records Center (NPRC), an agency of the National Archives and Records Administration (NARA)).  The RO requested such information from the Department of the Army in March 2017, and received a response from NARA/NPRC in September 2017.  

The Board notes that in Tagupa, the Court remanded the claim because it could not determine "on the record as submitted, whether the Department of the Army has delegated the authority to make service decisions to the National Archives and Records Administration . . . for purposes of verifying service . . ."  See Tagupa, 27 Vet. App. at 96.  However, a Memorandum of Agreement between the Department of the Army and NARA has been associated with the record and clearly shows that such delegation of authority has now occurred.  See January 2016 Memorandum of Agreement, 1-4.  The January 2016 Memorandum of Agreement explains that all pertinent Department of the Army records were forwarded to NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.  The new Memorandum of Agreement supersedes the 1998 Memorandum of Agreement upon which the Court based its holding in Tagupa and now clarifies that the Department of the Army has in fact delegated its authority regarding these U.S. Army determinations.  Thus, the facts of the instant case are now distinguishable from those of Tagupa and the Board can appropriately find that the RO has wholly complied with the terms of the February 2016 Memorandum Decision and the December 2016 remand of the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Although the appellant mentions two claims in various statements, the only claim before the Board is the one for nonservice-connected death pension benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's sole recognized active service was with the Philippine Scouts from April 1946 to March 1949.  


CONCLUSION OF LAW

The decedent's active service is not qualifying service for VA death pension benefits, and a threshold legal requirement for establishing entitlement to such benefits is not met.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.203 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to nonservice-connected death pension benefits.

To establish eligibility for VA disability pension benefits, the claimant must be a Veteran who had active military, naval, or air service.  See 38 U.S.C. §§ 101(2), (24), 1521(a), (j) (2012); 38 C.F.R. §§ 3.1, 3.6 (2017).  

A "veteran" is generally defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is generally defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Office, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  See 38 U.S.C. § 107; 38 C.F.R. § 3.40.  Active service will be for the period certified by the service department.  See 38 C.F.R. § 3.9.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  See 38 C.F.R. § 3.203.  The Court has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces."  See Duro v. Derwinski, 2 Vet. App. 550, 532 (1992).  

In the present case, the appellant has submitted her husband's WD AGO Form 53, indicating service in the Philippine Scouts from April 1946 to March 1949.  This form also indicates that the appellant's deceased spouse had no prior service, and lists "WW II Victory Medal" under decorations and citations.  The decedent's military occupational specialty (MOS) is listed as "Assistant Gunner."  The appellant has also submitted a certificate of honorable discharge from the United States Army, noting that the decedent was discharged from the Philippine Scouts in March 1949, as well as his separation qualification record, documenting that he served from April 1946 to March 1949.  The record further contains a March 1949 letter from the Headquarters of Philippine Command stating that the decedent was "discharged from the Army of the United States" and "served well and faithfully as a Philippine Scout."  An October 1997 official record from NPRC documents that the decedent had "Army of the United States/PS" service.  

The appellant contends that her husband had some additional service in the United States Armed Forces in the Far East from 1941 to 1945 during World War II, as evidenced by his receipt of "WW II Victory Medal" as an "Assistant Gunner."  See April 2014 Statement from the Appellant; November 2006 Statement from the Appellant.   

In July 2007, the RO made a verification request of the decedent's service to the NPRC.  In a November 2007 response, the NPRC notified the RO that "no separation documents [were] available from which to verify active duty dates" due to fire and confirmed that the appellant's spouse served from April 1946 to March 1949 based on alternative records sources. 

As noted above, in the February 2016 Memorandum Decision, the Court vacated the Board's September 2014 decision, which denied entitlement to nonservice-connected pension benefits, and remanded the issue to the Board for adjudication consistent with the Memorandum Decision.  Specifically, the Court found that the Board failed to seek verification of the appellant's deceased spouse's service directly from the Department of the Army, as required under 38 C.F.R. § 3.203(c).  The Court noted that, while the RO had previously sought verification of service from the NPRC, under Tagupa v. McDonald, 27 Vet.App. 95, 101 (2014), VA had a duty to seek service verification specifically from the service department, rather than the NPRC, particularly where the service dates alleged by the appellant may substantiate her claim for nonservice-connected death pension benefits.   

Accordingly, the Board remanded this matter in December 2016 to seek verification of service from the Department of the Army.  

The RO requested such information from the Department of the Army in a March 2017 request.  

A response was received from the NPRC in September 2017 indicating that no change was warranted in the previous negative service certification.  The NPRC confirmed the decedent's service in the Philippine Scouts from April 1946 to March 1949.  The NPRC response noted than an Archives Technician had reviewed the Army Organization Records and was able to identify responsive records supporting the Department of the Army's previous negative service determination.  

As noted in the Introduction, the Department of the Army delegated the authority to make service decisions to NARA, and by extension the NPRC.  See January 2016 Memorandum of Agreement, 1-4.  Such decisions are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 550, 532 (1992).  While the Board has considered the appellant's written statements and contentions concerning her spouse's service, the finding of the NPRC, acting under the authority of the Department of the Army, is binding and conclusive upon the Board.  Consequently, the Board must find that the decedent did not have qualifying service for VA benefits.  

While the Board is sympathetic to the appellant's contentions, they are outweighed by the legal provisions.  In this case, the law is dispositive, and basic eligibility for nonservice-connected death pension benefits is precluded based upon the service of the decedent; therefore, eligibility for nonservice-connected death pension benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.   



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


